Exhibit 10.29

 

PLACEMENT AGENT AGREEMENT

 

December 12, 2003

 

Brean Murray & Co., Inc.

570 Lexington Avenue

New York, New York 10022

 

Gentlemen:

 

TenFold Corporation, a Delaware corporation (the “Company”), hereby confirms its
agreement with Brean Murray & Co., Inc. (the “Placement Agent”), as follows:

 

1. Offering. (a) The Company shall offer (the “Offering”) for sale through the
Placement Agent, as exclusive agent for the Company, a minimum of $8 million of
shares (the “Shares”) of its common stock, par value $0.001 per share (the
“Common Stock”) of the Company and a maximum of $10 million of Shares of Common
Stock

 

(b) Placement of the Shares shall be made on a “best efforts” basis. The Shares
will be offered commencing on November 24, 2003 and ending on January 12, 2004
(the “Offering Period”). The date on which the Offering shall terminate shall be
referred to as the “Termination Date.” The Offering Period may be extended for
up to 30 days by the mutual consent of the parties. The Company expressly
acknowledges and agrees that the Placement Agent’s obligations hereunder are on
a reasonable efforts basis only and that the execution of this Agreement does
not in any way constitute a commitment by the Placement Agent to purchase the
Shares and does not ensure the successful placement of the Shares or any portion
thereof.

 

(c) Subscriptions for the Shares will be accepted by the Company at a price of
$2.00 per Share (the “Offering Price”); provided, however, that the Company
shall not accept subscriptions for, or sell Shares to, any persons or entities
who do not qualify as “accredited investors,” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(d) The Offering will be made by the Company solely pursuant to the “Offering
Materials,” a s defined in that certain Securities Purchase Agreement, by and
among the Company and purchasers designated therein (“Purchasers”) (the
“Securities



--------------------------------------------------------------------------------

Purchase Agreement,” together with this Agreement and the Escrow Agreement,
dated the date hereof, by and among the Company, the Placement Agent and
Wachovia Bank, National Association, shall be referred to as the “Transaction
Documents”).

 

(e) As more particularly described in the Securities Purchase Agreement, the
Company shall prepare and file a registration statement under the Securities
Act, which registration statement shall cover the offer and resale of the
Shares. The Company shall use its best efforts to cause the registration
statement to become effective under the Securities Act in accordance with the
Securities Purchase Agreement.

 

2. Representations and Warranties of the Placement Agent. In offering the Shares
for sale, the Placement Agent proposes to offer the Shares solely as agent for
the Company for sale to accredited investors upon the terms set forth in the
Securities Purchase Agreement. The Placement Agent represents and warrants to
the Company that, assuming compliance by the Company with all relevant
provisions of the Securities Act, the Placement Agent will conduct all offers
and sales of the Shares in compliance with the relevant provisions of the
Securities Act and the Rules and Regulations, all applicable state securities
laws and regulations. The Placement Agent represents and warrants to the Company
that the Placement Agent is authorized to enter into this Agreement and to act
in the manner provided in this Agreement.

 

3. Representations and Warranties. The Company (which for purposes of this
Section 3 includes its subsidiaries, as applicable) hereby represents and
warrants to the Placement Agent that:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has full corporate
power and authority to own and hold its properties and to conduct its business.
The Company is duly licensed or qualified to do business, and in good standing,
in each jurisdiction in which the nature of its business requires licensing,
qualification or good standing, except for any failure to be so licensed or
qualified or in good standing that would not have a material adverse effect on
the Company and each subsidiary of the Company taken as a whole (each such
corporation, partnership or other entity being referred to herein as a
“Subsidiary” and, together, the “Subsidiaries”) or its consolidated results of
operations, assets, or financial condition or on its ability to perform its
obligations under this Agreement or the Shares (a “Material Adverse Effect”).

 

(b) Schedule 6.1(b) of the Securities Purchase Agreement contains a list of the
name of each Subsidiary. Schedule 6.1(b) of the Securities Purchase Agreement
sets forth, with respect to each Subsidiary, its type of entity, the
jurisdiction of its organization, its authorized and outstanding capital stock,
partnership interests or equivalent ownership interests and the Company’s
current ownership of such shares or interests. Each of the outstanding shares of
capital stock of each of the Subsidiaries is duly authorized, validly issued,
fully paid and nonassessable and owned by the Company or another Subsidiary,
and, except as set forth on Schedule 6.1(b) of the Securities Purchase
Agreement, is free and clear of all liens, claims, encumbrances, options,
pledges and security interests (collectively, “Liens”) and were not issued in
violation of, nor subject to, any preemptive, subscription or similar rights.
There are no outstanding



--------------------------------------------------------------------------------

warrants, options, subscriptions, calls, rights, agreements, convertible or
exchangeable securities or other commitments or arrangements relating to the
issuance, sale, purchase, return or redemption, voting or transfer of any
shares, whether issued or unissued, of any capital stock, equity interest or
other securities of any Subsidiary. Except as set forth on Schedule 6.1(b) of
the Securities Purchase Agreement, the Company and the Subsidiaries do not own
any equity interests in any person, other than the Subsidiaries. Each Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
own, lease and operate its properties and to conduct its business.

 

(c) As of the date hereof, the authorized capital stock of the Company consists
of 120,000,000 shares of Common Stock, par value $0.001 per share, and 2,000,000
shares of Preferred Stock, par value $0.001 per share. As of November 30, 2003,
(i) 40,957,231 shares of Common Stock were issued and outstanding, (ii) no
shares of Preferred Stock were issued and outstanding, (iii) 28,648,286 shares
of Common Stock were reserved for issuance upon exercise of outstanding options
issued or issuable under the Company’s 1993 Flexible Stock Incentive Plan, 1990
Stock Plan, 1999 Employee Stock Purchase Plan and 2000 Employee Stock Option
Plan (the “Option Plans”), (iv) no shares of Common Stock are reserved for
issuance under stock options granted by the Company outside the Option Plans and
(v) no shares of Common Stock were reserved for issuance upon the exercise of
outstanding warrants. All the outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable and free of
preemptive rights created by or through the Company. All of the shares
underlying the Company’s outstanding options, warrants and other convertible
securities (“Convertible Securities”), have been duly authorized and, when
issued in accordance with the agreements or documents pursuant to which such
Convertible Securities were issued, will be validly issued, fully paid and
nonassessable and will be free and clear of all Liens imposed by or through the
Company other than restrictions imposed by this Agreement and applicable
securities laws. There are no other options, warrants or other rights,
convertible debt, agreements, arrangements or commitments of any character
obligating the Company or any of its Subsidiaries to issue or sell any shares of
capital stock of or other equity interests in the Company. The Company is not
obligated to retire, redeem, repurchase or otherwise reacquire any of its
capital stock or other securities.

 

(d) The Company has full corporate power and authority to execute, deliver and
enter into this Agreement and the other Transaction Documents and to consummate
the transactions contemplated hereby and thereby. All action on the part of the
Company, its directors or stockholders necessary for the authorization,
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Company, the authorization, sale, issuance and delivery of the
Shares contemplated by the Securities Purchase Agreement and the performance of
the Company’s obligations hereunder and thereunder has been taken. The Shares to
be purchased on the Closing Date have been duly authorized and, when issued in
accordance with this Agreement and the Securities Purchase Agreement, will be
validly issued, fully paid and nonassessable and will be free and clear of all
Liens imposed by or through the Company other than restrictions imposed by this
Agreement and the Securities Purchase Agreement and applicable securities laws.



--------------------------------------------------------------------------------

No preemptive or other rights to subscribe for or purchase equity securities of
the Company exists with respect to the issuance and sale of the Shares by the
Company pursuant to this Agreement or the other Transaction Documents. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company and each such agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

 

(e) (i) Included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2002 (the “2002 10-K”) are true and complete copies of the
consolidated audited balance sheets (the “Balance Sheets”) of the Company as of
December 31, 2002 and 2001, and the related consolidated audited statements of
operations, changes in stockholders’ equity (deficit) and comprehensive income
(loss) and cash flows for the years ended December 31, 2002, 2001 and 2000 (the
“Financial Statements”), accompanied by the reports of Tanner + Co. and KPMG
LLP. The Financial Statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”), applied consistently
with the past practices of the Company (except as may be indicated in the notes
thereto), and as of their respective dates, fairly present, in all material
respects, the consolidated financial position of the Company and the results of
its operations as of the time and for the periods indicated therein. The
Financial Statements have been prepared and are in accordance with the
accounting books and records of the Company.

 

(ii) The Company has provided to the Placement Agent the 2002 10-K. A copy of
each report, schedule, effective registration statement and definitive proxy
statement filed by the Company with the Commission since December 31, 2002,
including, but not limited to the Company’s Current Reports on Form 8-K filed on
February 18, 2003, May 8, 2003 and April 3, 2003 (as the documents may have been
amended since the time of their filing, the “Commission Documents”) has also
been made available to the Placement Agent either by physical delivery or via
the Commission’s EDGAR System. As of their respective filing dates, each
Commission Document complied in all material respects with the requirements of
the Securities Act or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable, and the rules and regulations of the Commission
thereunder applicable to the Commission Documents, and no Commission Document
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with then applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, were prepared in
accordance with GAAP, applied consistently with the past practices of the
Company, and as of their respective dates, fairly presented in all material
respects the financial position of the Company and the results of its operations
as of the time and for the periods indicated therein (except as may be indicated
in the notes thereto or, in the case of the unaudited statements, as permitted
by Form 10-Q, and Regulations S-K and S-X of the Commission).



--------------------------------------------------------------------------------

(iii) The information contained in the Offering Materials does not include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading.

 

(iv) Since September 30, 2003, neither the Company nor any of the Company’s
Subsidiaries has incurred any liabilities or obligations of any nature, whether
or not accrued, absolute, contingent or otherwise, other than liabilities (A)
disclosed in the Commission Documents filed prior to the date of this Agreement,
(B) adequately provided for in the Balance Sheets or disclosed in any related
notes thereto, (C) not required under GAAP to be reflected in the Balance
Sheets, or disclosed in any related notes thereto, (D) incurred in connection
with this Agreement, or (E) incurred in the ordinary course of business.

 

(f) Since December 31, 2002, except as disclosed in the Commission Documents,
filed subsequent to that date, and as set forth in Schedule 6.5 of the
Securities Purchase Agreement, there has not been any material adverse change in
the business, financial condition or operating results of the Company and its
Subsidiaries.

 

(g) Except as contemplated by this Agreement, the Securities Purchase Agreement
or disclosed in the Commission Documents, since December 31, 2002, through the
date immediately preceding the Closing Date, neither the Company nor any of its
Subsidiaries has (i) issued any stock, options, bonds or other corporate
securities other than pursuant to the Option Plans, (ii) borrowed any amount or
incurred or became subject to any liabilities (absolute, accrued or contingent),
other than current liabilities incurred in the ordinary course of business and
liabilities under contracts entered into in the ordinary course of business,
(iii) discharged or satisfied any lien or adverse claim or paid any obligation
or liability (absolute, accrued or contingent), other than current liabilities
shown on the Balance Sheets and current liabilities incurred in the ordinary
course of business, (iv) declared or made any payment or distribution of cash or
other property to the stockholders of the Company or purchased or redeemed any
securities of the Company, (v) mortgaged, pledged or subjected to any lien or
adverse claim any of its properties or assets, except for liens for taxes not
yet due and payable or otherwise in the ordinary course of business, (vi) sold,
assigned or transferred any of its assets, tangible or intangible, except in the
ordinary course of business or in an amount less than $250,000, (vii) suffered
any extraordinary losses or waived any rights of material value other than in
the ordinary course of business, (viii) made any capital expenditures or
commitments therefor other than in the ordinary course of business or in an
amount less than $250,000, (ix) entered into any other transaction other than in
the ordinary course of business in an amount less than $250,000 or entered into
any material transaction, whether or not in the ordinary course of business, (x)
made any charitable contributions or pledges, (xi) suffered any damages,
destruction or casualty loss, whether or not covered by insurance, affecting any
of the properties or assets of the Company or any other properties or assets of
the Company which could, individually or in the aggregate, have or result in a
Material Adverse Effect, (xii) made any material change in the nature or
operations of the business of the Company or (xiii) entered into any agreement
or commitment to do any of the foregoing.



--------------------------------------------------------------------------------

(h) (i) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not (A) result in the
violation of any provision of the Certificate of Incorporation or By-laws of the
Company, (B) result in any violation of any law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or governmental
authority to or by which the Company or any of its Subsidiaries is bound, or (C)
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement to which the Company or any of its Subsidiaries is
a party or by which it is bound or to which any of its properties or assets is
subject, nor result in the creation or imposition of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries, in the cases of
clauses (ii) and (iii) above, only to the extent such conflict, breach,
violation, default or Lien reasonably could, individually or in the aggregate,
have or result in a Material Adverse Effect.

 

(ii) No consent, approval, license, permit, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority remains to be obtained or is
otherwise required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby, including, without limitation the issue
and sale of the Shares, except (i) filings as may be required to be made by the
Company after the Closing with (A) the Commission, (B) the Over the Counter
Bulletin Board and (C) state blue sky or other securities regulatory
authorities.

 

(i) The Company and its Subsidiaries have all licenses, permits and other
governmental authorizations currently required for the conduct of its current
business and the ownership of its properties and is in all respects complying
therewith, except where the failure to have such licenses, permits and other
governmental authorizations would not have a Material Adverse Effect.

 

(j) Except as disclosed in the Company’s Commission Documents and Schedule 6.9
of the Securities Purchase Agreement, there are no claims, actions, suits,
investigations or proceedings pending or, to the Company’s knowledge, threatened
against the Company and its Subsidiaries or their respective assets, at law or
in equity, by or before any governmental authority, or by or on behalf of any
third-party.

 

(k) The Company is not, and following the Closing of the Offering will not be,
an “investment company” within the meaning of that term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

(l) Except as disclosed in the Company’s Commission Documents, neither the
Company nor any of its Subsidiaries is (i) in default under or in violation of
any indenture, loan or credit agreement or any other agreement or instrument to
which it is a party of by which it or any of its properties is bound or (ii) in
violation of any order, decree or judgment of any court, arbitrator or
governmental body.



--------------------------------------------------------------------------------

(m) The Company has not since December 31, 2002, received notice (written or
oral) from any stock exchange or market on which the Common Stock is or has been
listed (or on which it has been quoted) to the effect that the Company is not in
compliance with the continuing listing or maintenance requirements of the
exchange or market.

 

(n) (i) Schedule 6.13(a) of the Securities Purchase Agreement sets forth a true,
correct and complete list of all patents, trademarks, service marks, trade names
and registered copyrights (and all applications for any of the foregoing), as
well as any material licenses running to or from, or used by, the Company in the
conduct of the Company’s business, that have been filed by the Company with the
Commission as material agreements pursuant to the Securities Act, the Exchange
Act and the rules and regulations thereunder (“Material Licenses”). There are no
other patents, trademarks, service marks, trade names, copyrights, or Material
Licenses necessary for the conduct of the Company’s business as presently
conducted or currently proposed to be conducted.

 

(ii) The Company: (A) owns or has the right to use, free and clear of all Liens
and other restrictions, all patents, trademarks, service marks, trade names,
registered copyrights (and all applications for any of the foregoing), permits,
grants and licenses and all other intangible assets, properties and rights
(collectively, “Intangible Property”) and all rights with respect thereto as
used in or necessary for the conduct of the Company’s business as presently
conducted or currently proposed to be conducted; (B) has taken all necessary
action to maintain and protect each item of Intangible Property used in or
necessary for the conduct of the Company’s business as presently conducted or
currently proposed to be conducted, and all patents, trademarks, service marks,
copyrights and registrations therefor held by the Company are valid and
subsisting in the jurisdictions in which they are used; (C) is not infringing
upon, misappropriating or otherwise acting adversely to the right of any person
or entity under or with respect to any patent, trademark, service mark, trade
name, copyright, trade secret or other intellectual property or proprietary
right or any license with respect thereto where such infringement,
misappropriation or adverse action reasonably would individually in or in the
aggregate result in a Material Adverse Effect; and (D) is current in payments of
royalties and other fees to owners or licensors of, or other claimants to, any
patent, trademark, service mark, trade name, copyright, computer software or
other intangible asset used in the conduct of the Company’s business. The
Intangible Property has not been and is not the subject of any pending or
threatened litigation or claim of infringement or misappropriation or any claims
challenging the legality, validity, enforceability, registration, use or
ownership of the Intangible Property or any part thereof. The transactions
contemplated by this Agreement will not adversely affect the right, title and
interest of the Company in and to the Intangible Property.

 

(iii) The Company owns and/or has the right to use all product rights,
manufacturing rights, trade secrets, including know-how, formulas, patterns,
compilations, programs, devices, methods, techniques, processes, inventions,
designs, technical data, computer software (in both source code and object code
forms and all documentation therefor), and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors and which the Company has taken reasonable steps to
maintain in secret (collectively, “Trade Secret Rights”) required for or
incident to the conduct of the Company’s business, as presently conducted and as
currently proposed to be conducted, in



--------------------------------------------------------------------------------

each case free and clear of any Lien, claim or right of others, including
without limitation, former employers of its employees.

 

(iv) The Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all Trade Secret Rights and all Inventions (as
defined below). Each of the Company’s employees and other persons or entities
who, either alone or in concert with others, developed, invented, discovered,
derived, programmed or designed Trade Secret Rights or Inventions, or, to the
Company’s knowledge, who has knowledge of or access to information about Trade
Secret Rights or Inventions, has entered into a written agreement with the
Company which provides that (A) these Trade Secret Rights and Inventions are
proprietary to the Company and are not to be divulged, misused or
misappropriated, and (B) these Trade Secret Rights and Inventions are to be
disclosed by such employees and such persons to the Company and transferred by
them to the Company, without any further consideration being given therefor by
the Company, together with all of such employee’s or other person’s right, title
and interest in and to such Trade Secret Rights and Inventions and all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect to such Trade Secret Rights and Inventions. As used herein, “Inventions”
means all inventions, developments and discoveries which during the period of an
employee’s or other person’s service to the Company he or she makes or conceives
of, either solely or jointly with others, that relate to any subject matter with
which his or her work for the Company may be concerned, or relate to or are
connected with the business, products, services or projects of the Company, or
relate to the actual or demonstrably anticipated research or development of the
Company or involve the use of the Company’s time, material, facilities or trade
secret information.

 

(iv) The Company has not sold, transferred, assigned, licensed (other than in
the Company’s ordinary course of business) or subjected to any Lien any
Intangible Property, Trade Secret Rights or Inventions, or any interest therein,
necessary or useful for the development, manufacture, use, operation or sale of
any product or service presently under development or manufactured, sold or
rendered by the Company.

 

(v) No current or prior director, officer, employee, agent or shareholder of the
Company owns or has any right in any Intangible Property, Trade Secret Rights or
Inventions of the Company, or any inventions, developments or discoveries used
in or necessary for the conduct of the Business as presently conducted or
currently proposed to be conducted.

 

(o) The Company and its Subsidiaries have obtained all permits, licenses and
other authorizations which are required under United States federal, state and
local laws relating to pollution or protection of the environment, including
laws related to emissions, discharges, releases or threatened releases of
pollutants, contaminants or hazardous or toxic material or wastes into ambient
air, surface water, ground water or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling or pollutants, contaminants or hazardous or toxic
materials or wastes (“Environmental Laws”). The Company and its Subsidiaries are
in compliance with all terms and conditions of the required permits, licenses
and authorizations and are also in full compliance with all other limitations,
restrictions, conditions and requirements contained in the Environmental Laws or
contained in any plan, except where the failure to so comply would not have a
Material Adverse Effect. The Company



--------------------------------------------------------------------------------

is not aware of, nor has the Company received notice of, any events, conditions,
circumstances, actions or plans which may interfere with or prevent continued
compliance or which would give rise to any liability under any Environmental
Laws.

 

(p) All material agreements to which the Company and its Subsidiaries are
parties and which are required to have been filed by the Company pursuant to the
Securities Act, the Exchange Act and the rules and regulations thereunder have
been filed by the Company with the Commission. As of the date hereof, except as
disclosed in the Commission Documents, and except for those agreements that by
their terms are no longer in effect, each such agreement is in full force and
effect and is binding on the Company and, to the Company’s knowledge, is binding
upon such other parties, in each case in accordance with its terms, and neither
the Company nor, to the Company’s knowledge, any other party thereto is in
material breach of or material default under any such agreement. Except as
disclosed in the Commission Documents, the Company has not received any written
notice regarding the termination of any such agreements.

 

(q) The Company has good title to all the properties and assets reflected as
owned by it in the consolidated financial statements included in the Offering
Materials, subject to no lien, mortgage, pledge, charge or encumbrance of any
kind except (i) those, if any, reflected in such consolidated financial
statements or (ii) those which are not material in amount and do not adversely
affect the use made and intended to be made of such property by the Company. The
Company holds its leased properties under valid and binding leases. Except as
disclosed in the Offering Materials, the Company owns or leases all such
properties as are necessary to its operations as now conducted.

 

(r) The Company and its Subsidiaries maintain insurance of the types, against
such losses and in the amounts and with such insurers as are customary in the
Company’s industry and otherwise reasonably prudent, including, but not limited
to, insurance covering all real and personal property owned or leased by the
Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.

 

(s) The Company and its Subsidiaries are in compliance in all material respects
with all applicable laws and all orders of, and agreements with, any
governmental authority applicable to the Company, any Subsidiary or any of their
respective assets. The Company and the Subsidiaries have all permits,
certificates, licenses, approvals and other authorizations required under
applicable laws or necessary in connection with the conduct of their businesses,
except where the failure to have such permits, certificates, licenses, approvals
and other authorizations would not have a Material Adverse Effect.

 

(t) Except as set forth Schedule 6.19(a) of the Securities Purchase Agreement,
the Company and its Subsidiaries have in all material respects filed or obtained
extensions of all federal, state, local and foreign income, excise, franchise,
real estate, sales and use and other tax returns heretofore required by any law
to which the Company is bound to be filed by it. All material federal, state,
county, local, foreign or other income taxes which have become due or payable by
the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries (collectively, “Taxes”), have been paid in full or are adequately
provided for in accordance with GAAP on the financial statements of the
applicable person. No Liens arising from or in connection with Taxes have been
filed and are currently in effect against the Company or any of its
Subsidiaries, except for Liens for Taxes which are not yet due or which would
not have a Material Adverse Effect. Except as set forth Schedule 6.19(a) of the
Securities Purchase Agreement, no audits or investigations are pending or, to
the knowledge of the Company, threatened with respect to any tax returns or
Taxes of the Company or any of its Subsidiaries.

 

(u) The Company is in compliance in all material respects with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company would have any
material liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(v) The Company is not involved in any material labor dispute with its employees
nor is any such dispute, to the Company’s knowledge, threatened or imminent.

 

(w) Assuming the truth of Purchasers’ representations and acknowledgments
contained in Section 6 of the Securities Purchase Agreement, neither the Company
nor any person acting on its behalf (other than Purchasers, as to whom the
Company makes no representations) has offered or sold the Shares by means of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act. The Company has not sold the Shares to anyone other
than Purchasers designated in Securities Purchase Agreement. Each Share
certificate shall bear substantially the same legend set forth in Section 8 of
the Securities Purchase Agreement for at least so long as required by the
Securities Act.

 

(x) Other than Brean Murray & Co., Inc. (as placement agent on behalf of the
Company), and any subagents it may appoint pursuant to the Offering Materials,
no finder, broker, agent, financial person or other intermediary has acted on
behalf of the Company in connection with the sale of the Shares by the Company
or the consummation of this Agreement or any of the transactions contemplated
hereby. The Company has not had any direct or indirect contact with any other
investment banking firm (or similar firm) with respect to the offer of the
Shares by the Company to Purchaser or Purchaser’s subscription for the Shares.



--------------------------------------------------------------------------------

4. Placement Agent Appointment and Compensation. (a) The Company hereby appoints
the Placement Agent and the Placement Agent agrees to act on a best efforts
basis, as the Company’s exclusive agent in connection with the Offering. The
Company has not and will not make, or permit to be made, any offers or sales of
the Shares other than through the Placement Agent without its prior written
consent. The Placement Agent has no obligation to purchase any of the Shares.
The agency of the Placement Agent hereunder shall continue until the later of
the Termination Date or the Closing (as defined below).

 

(b) The Company has caused to be delivered, or made available via EDGAR, to the
Placement Agent copies of the Offering Materials and the Commission Documents
and has consented, and hereby consents, to the use of such copies for the
purposes permitted by the Securities Act and applicable securities laws, and
hereby authorizes the Placement Agent to use the Offering Materials and the
Commission Documents in connection with the sale of the Shares until the
Termination Date, and no person other than the Placement Agent is or will be
authorized to give any information or make any representations other than those
contained in the Offering Materials or the Commission Documents or to use any
information or representations other than those contained in the Offering
Materials or the Commission Documents in connection with the sale of the Shares.

 

(c) The Company will cooperate with the Placement Agent by making available to
its representatives such information as may be requested in making a reasonable
investigation of the Company and its affairs and shall provide access to such
employees as shall be reasonably requested.

 

(d) At the Closing (as defined below), the Company shall pay to the Placement
Agent a placement fee (the “Placement Agent’s Fee”) equal to seven percent (7%)
of the Offering Price of all the Shares sold in such Closing (as defined below),
or six percent (6%) of the Offering Price of all the Shares sold if such Closing
(as defined below) occurs after the Closing Date (as defined below), and for
which funds are disbursed to the Company.

 

(e) In addition to the Placement Agent’s Fee and regardless of whether the
Offering is consummated, the Company shall promptly, upon request therefor,
reimburse the Placement Agent for all reasonable expenses (including without
limitation fees and disbursements of counsel and all travel, lodging, meal and
other out-of-pocket expenses) incurred by the Placement Agent in connection with
the Offering up to a maximum of $50,000.

 

5. Subscription and Closing Procedures. (a) Each prospective purchaser will be
required to complete and execute the Securities Purchase Agreement and a
Confidential Purchaser Questionnaire, which will be forwarded or delivered to
the Placement Agent at the Placement Agent’s offices at the address set forth in
Section 12 hereof, together with the subscriber’s certified check or wire
transfer of immediately available United States funds in the full amount of the
purchase price for the number of Shares desired to be purchased.

 

(b) Pending the Closing (as defined below), all funds paid hereunder shall be
deposited by the Placement Agent in a separate account maintained by Wachovia
Bank, National

 



--------------------------------------------------------------------------------

Association as escrow agent (the “Escrow Agent”) in compliance with Rule 15c2-4
of the Exchange Act for the benefit of purchasers in the Offering. If the
Company accepts subscriptions for all of the Shares at or prior to the Closing
Date (as defined below), then all subscription proceeds received for
subscriptions accepted by the Placement Agent shall be paid over by the Escrow
Agent to the Company at the Closing, net of the Placement Agent’s Fee and
offering expenses, which shall be paid to the appropriate parties at such
Closing. If the Company shall not have received and accepted a purchaser’s
subscription, then that subscription shall be void and all funds paid hereunder
by such purchaser, without deduction therefrom or interest thereon, shall be
promptly returned by the Escrow Agent to such purchaser.

 

(c) The closing (the “Closing”) of the purchase and sale of the Shares (the
“Offering”) will take place at the offices of Piper Rudnick LLP, 1251 Avenue of
the Americas, New York, New York 10020, at 5:00 p.m., local time, on January 12,
2003. The Closing may take place at another time, place or earlier date as is
mutually agreed upon by the Company and purchasers in the Offering. The date of
the Closing is referred to as the “Closing Date.” At the Closing, the Company
will register in the name of each purchaser that number of Shares being
purchased by such purchaser in accordance with Exhibit A to the Securities
Purchase Agreement, against payment of each purchaser’s Purchase Price (as
defined in the Securities Purchase Agreement”) by delivery of a certified check
or by wire transfer of immediately available United States funds payable to the
Company’s account. The Shares will be registered in the purchasers’ names or the
names of the nominees of purchasers pursuant to instructions delivered to the
Company not less than two (2) business days prior to the Closing Date and will
be delivered to purchasers within ten (10) business days after the Closing Date.

 

6. Further Covenants. The Company hereby covenants and agrees that:

 

(a) Except with the prior written consent of the Placement Agent, the Company
shall not, at any time prior to the Closing, take any action which would cause
any of the representations and warranties made by it in this Agreement not to be
complete and correct on and as of the Closing Date with the same force and
effect as if such representations and warranties had been made on and as of each
such date.

 

(b) If, at any time prior to the Closing, any event shall occur which does or
may materially affect the Company or as a result of which it might become
necessary to amend or supplement the Offering Materials so that the
representations and warranties herein remain true, or in case it shall, in the
opinion of counsel to the Placement Agent, be necessary to amend or supplement
the Offering Materials to comply with Regulation D or any other applicable
securities laws or regulations, the Company will promptly notify the Placement
Agent and shall, at its sole cost, prepare and furnish to the Placement Agent
copies of appropriate amendments and/or supplements in such quantities as the
Placement Agent may request. The Company will not at any time, whether before or
after the Closing, prepare or use any amendment or supplement to the Offering
Materials of which the Placement Agent will not previously have been advised and
furnished with a copy, or to which the Placement Agent or its counsel will have
objected in writing or orally (confirmed in writing within twenty-four (24)
hours), or which is not in compliance with the Securities Act and the
requirements of all other rules and regulations (the “Regulations”) and other
applicable securities laws. As soon as the



--------------------------------------------------------------------------------

Company is advised thereof, the Company will advise the Placement Agent and its
counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Offering Materials, or the suspension of the
qualification or registration of the Shares for offering or the suspension of
any exemption for such qualification or registration of the Shares for offering
in any jurisdiction, or of the institution or threatened institution of any
proceedings for any of such purposes, and the Company will use its best efforts
to prevent the issuance of any such order and, if issued, to obtain as soon as
reasonably possible the lifting thereof.

 

(c) The Company shall comply with the Securities Act, the Regulations, the
Exchange Act and the rules and regulations thereunder, all applicable state
securities laws and the rules and regulations thereunder in the states in which
the Placement Agent’s counsel has advised the Placement Agent that the Shares
are qualified or registered for sale or exempt from such qualification or
registration, so as to permit the continuance of the sales of the Shares, and
will file with the Commission, and shall promptly thereafter forward to the
Placement Agent, any and all reports on Form D as are required.

 

(d) The Company shall use its best efforts to qualify the Shares for sale under
the securities laws of such jurisdictions (within the United States and its
territories) as may be mutually agreed to by the Company and the Placement
Agent, and the Company will make such applications and furnish information as
may be required for such purposes, provided that the Company will not be
required to qualify as a foreign corporation in any jurisdiction. The Company
will, from time to time, prepare and file such statements and reports as are or
may be required to continue such qualifications in effect for so long a period
as the Placement Agent may reasonably request.

 

(e) The Company shall place a legend on the certificates representing the Shares
stating that the securities evidenced thereby have not been registered under the
Securities Act or applicable state securities laws, setting forth or referring
to the applicable restrictions on transferability and sale of such securities
under the Securities Act and applicable state laws.

 

(f) The Company shall apply the net proceeds from the sale of the Shares to
general corporate and working capital purposes. Except as specifically set forth
in the Offering Materials, the net proceeds of the Offering shall not be used to
repay indebtedness to officers, directors or stockholders of the Company without
the prior written consent of the Placement Agent, except for the reimbursement
for reasonable and necessary expenses which are related to Company business or
which are incurred in connection with attendance at board, committee or
stockholder meetings.

 

(g) During the Offering Period, the Company shall make available for review by
prospective purchasers of the Shares during normal business hours at the
Company’s offices, upon their request, copies of the Company’s material
agreements to the extent that such disclosure shall not violate any obligation
on the part of the Company to maintain the confidentiality thereof and shall
afford each prospective purchaser of Shares the opportunity to ask questions of
and receive answers from an officer of the Company concerning the terms and
conditions of the Offering and the opportunity to obtain such



--------------------------------------------------------------------------------

other additional information necessary to verify the accuracy of the Offering
Materials and the Commission Documents to the extent it possesses such
information or can acquire it without unreasonable expense.

 

(h) In connection with the Placement Agent’s due diligence investigation, the
Company shall cooperate with the Placement Agent and the Placement Agent’s
counsel by making available to the Placement Agent’s representatives such
information as may be appropriate in making a reasonable investigation of the
Company and its affairs.

 

(i) The Company shall pay all reasonable expenses incurred in connection with
the preparation and printing of all necessary offering documents and instruments
related to the Offering and the issuance of the Shares and will also pay the
Company’s own expenses for accounting fees, legal fees, and other costs involved
with the Offering. The Company will provide at its own expense such quantities
of the Offering Materials and other documents and instruments relating to the
Offering as the Placement Agent may reasonably request. In addition, the Company
will pay all reasonable filing fees, costs and legal fees for Blue Sky services
and related filings and expenses of counsel with respect to Blue Sky
qualifications, if any, and the preparation, filing of the Form D referred to in
(l) below and all costs and expenses of the Escrow Agent.

 

(j) Until the Termination Date, neither the Company nor any person or entity
acting on its behalf will negotiate with any other placement agent or
underwriter with respect to a private or public offering of the Company’s or any
subsidiary’s debt or equity securities. Neither the Company nor anyone acting on
its behalf will, until the Termination Date, without the prior written consent
of the Placement Agent, offer for sale to, or solicit offers to subscribe for
Shares or other securities of the Company from, or otherwise approach or
negotiate in respect thereof with, any other person.

 

(k) Prior to the Closing, the Company will not incur any material indebtedness
or dispose of any material assets or make any material acquisition or change in
its business or operations, except with the Placement Agent’s knowledge or
consent.

 

(l) The Company shall file a Notice of Sales of Securities on Form D with the
Commission no later than fifteen (15) days after the first sale of the Shares.
The Company shall file promptly such amendments to such Notice on Form D as
shall become necessary and shall also comply with any filing requirement imposed
by the laws of any state of jurisdiction in which offers and sales are made. The
Company shall furnish the Placement Agent with copies of all filings.

 

(m) The Company shall not, during the period commencing on the date hereof and
ending on the later of the Termination Date and the Closing, issue any press
release or other public communication, or hold any press conference with respect
to the Company’s financial condition, results of operations, the Offering or the
Company entering into a material contract, without the prior consent of the
Placement Agent, which consent shall not be unreasonably withheld or delayed,
subject to the Company’s obligation to comply with applicable securities laws.



--------------------------------------------------------------------------------

7. Conditions of Placement Agent’s Obligations. The obligations of the Placement
Agent hereunder are subject to the fulfillment or waiver by the Placement Agent,
at or before the Closing (unless the Placement Agent specifically agrees in
writing to accept fulfillment of such condition after the Closing), of the
following additional conditions:

 

(a) Each of the representations and warranties of the Company contained in this
Agreement which are qualified as to materiality must be true and correct in all
respects and each of the representations and warranties of the Company contained
in this Agreement which are not qualified as to materiality must be true and
correct in all material respects as of the Closing Date.

 

(b) The Company shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed and complied
with by it under the Transaction Documents at or before the Closing.

 

(c) No order suspending the use of the Offering Materials or enjoining the
offering or sale of the Shares shall have been issued, and no proceedings for
that purpose or a similar purpose shall have been initiated or pending, or, to
the best of the Company’s knowledge, are contemplated or threatened nor has any
order been issued halting the trading of the Shares on the Over the Counter
Bulletin Board Exchange.

 

(d) Immediately prior to the consummation of the Closing, the Company will have
an authorized capitalization as set forth in the Commission Documents.

 

(e) The Placement Agent shall have received certificates of the Chief Executive
Officer and Chief Financial Officer of the Company, dated as of the Closing
Date, certifying in their capacity as officers of the Company, in such detail as
the Placement Agent may reasonably request, as to the fulfillment of the
conditions set forth in subparagraphs (a), (b), (c) and (d) above.

 

(f) The Company shall have delivered to the Placement Agent (i) a currently
dated good standing certificate from the Secretary of State of the State of
Delaware, (ii) certified resolutions of the Company’s Board of Directors
approving this Agreement and the other Transaction Documents, and the
transactions and agreements contemplated by this Agreement and the other
Transaction Documents (iii) a copy of the Certificate of Incorporation of the
Company and all amendments thereto, certified by the Secretary of State of the
State of Delaware and the Secretary of the Company, (iv) a copy of the amended
Bylaws of the Company, certified by the Secretary of the Company and (v) the
names of the officers of the Company authorized to sign this Agreement and the
other Transaction Documents to be executed by each such officer, together with
the true signatures of each such officer.

 

(g) At Closing, the Chief Executive Officer and the Chief Financial Officer of
the Company shall have provided a certificate to the Placement Agent confirming
that there have been no material and adverse changes in the condition (financial
or otherwise) or prospects of the Company from the date of the financial
statements included in the



--------------------------------------------------------------------------------

Offering Materials or the Commission Documents other than as set forth or
contemplated in the Offering Materials and the Securities Purchase Agreement.

 

(h) At Closing, the Company shall have (i) delivered to the Placement Agent the
Placement Agent’s Fee as set forth in Section 4(d) hereof and (ii) reimbursed
the Placement Agent for its expenses, including the fees and disbursements of
the Placement Agent’s counsel.

 

(i) There shall have been delivered to the Placement Agent a signed opinion of
counsel to the Company (the “Company Counsel”), dated as of the Closing Date, in
form and substance satisfactory to counsel to the Placement Agent; a form of
which is attached as Exhibit A hereto.

 

(j) All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Shares will be satisfactory in form and
substance to the Placement Agent and its counsel, and such counsel shall have
been furnished with all such documents and certificates as they may reasonably
request upon reasonable prior notice in connection with the transactions
contemplated hereby.

 

8. Indemnification. (a) The Company will (i) indemnify and hold harmless the
Placement Agent and its officers, directors, employees, agents and each person,
if any, who controls the Placement Agent (“Indemnitee”) within the meaning of
the Securities Act from and against any and all losses, claims, damages,
liabilities or expenses whatsoever (or actions or proceedings or investigations
in respect thereof), joint or several (which will, for all purposes of this
Agreement, include, but not be limited to, all costs of defense and
investigation and all attorneys’ fees, including appeals), to which any
Indemnitee may become subject, under the Securities Act or otherwise, in
connection with the offer and sale of the Shares; and (ii) reimburse each
Indemnitee for any legal or other expenses incurred in connection with
investigating or defending against any such loss, claim, damage, liability,
action, proceeding or investigation; provided, however, that the Company will
not be liable in any such case to the extent that any such claim, damage or
liability results from (A) an untrue statement or alleged untrue statement of a
material fact made in the Offering Materials or an omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent or any such controlling persons
specifically for use in the preparation thereof, or (B) any violations by the
Placement Agent of the Securities Act or state securities laws which do not
result from a violation thereof by the Company or any of its affiliates. In
addition to the foregoing agreement to indemnify and reimburse, the Company will
indemnify and hold harmless each Indemnitee against any and all losses, claims,
damages, liabilities or expenses whatsoever (or actions or proceedings or
investigations in respect thereof), joint or several (which shall for all
purposes of this Agreement, include, but not be limited to, all costs of defense
and investigation and all attorneys’ fees, including appeals) to which any
Indemnitee may become subject insofar as such costs, expenses, losses, claims,
damages or liabilities arise out of or are based upon the claim of any person or
entity that he or it is entitled to broker’s or finder’s fees from any
Indemnitee in connection with the Offering. The foregoing indemnity agreements
will be in addition to any liability which the Company may otherwise have.



--------------------------------------------------------------------------------

(b) The Placement Agent will indemnify and hold harmless the Company, its
officers, directors, employees and each person, if any, who controls the Company
within the meaning of the Securities Act against any and all losses, claims,
damages or liabilities or expenses whatsoever (or actions, proceedings or
investigations in respect thereof) to which the Company or any such person may
become subject under the Securities Act or otherwise insofar as such losses,
claims, damages or liabilities are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Offering Materials, or
arise out of or are based upon the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (provided, however that the indemnity of the
Placement Agent will apply in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Offering Materials in reliance upon and in conformity
with written information furnished to the Company by the Placement Agent
specifically for use in the preparation thereof), and will reimburse the Company
or any such person for any legal or other expenses incurred in connection with
investigating or defending against any such loss, claim, damage, liability or
action, proceeding or investigation to which such indemnity obligation applies.
The foregoing indemnity agreements will be in addition to any liability which
the Placement Agent may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, claim, proceeding or investigation
(“Action”), such indemnified party, if a claim in respect thereof is to be made
against the indemnifying party under this Section 8, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section 8 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party, assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it which are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the fees and
expenses of such counsel in connection with any such participation or defenses
shall be paid by the indemnifying party (it being acknowledged that in
connection with any such action, the indemnifying party shall not be liable for
the expenses of more than one separate counsel). No settlement of any Action
against an indemnified party will be made without the consent of the
indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light



--------------------------------------------------------------------------------

of all factors of importance to such party and no indemnifying party shall be
liable to indemnify any person for any settlement of any such claim effected
without such indemnifying party’s consent.

 

9. Contribution. To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section 8 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal, that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the
Securities Act, the Exchange Act or otherwise, then each indemnifying party
shall contribute to such amount paid or payable by such indemnified party in
such proportion as is appropriate to reflect not only such relative benefits but
also the relative fault of the Company, on the one hand, and the Placement
Agent, on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and the Placement
Agent, on the other hand, shall be deemed to be in the same proportion as the
total net proceeds from the Offering (before deducting expenses) received by the
Company bear to the total commissions and fees received by the Placement Agent.
The relative fault, in the case of an untrue statement, alleged untrue
statement, omission or alleged omission will be determined by, among other
things, whether such statement, alleged statement, omission or alleged omission
relates to information supplied by the Company or by the Placement Agent, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement, alleged statement, omission or alleged
omission. The Company and the Placement Agent agree that it would be unjust and
inequitable if the respective obligations of the Company and the Placement Agent
for contribution were determined by prorata allocation of the aggregate losses,
liabilities, claims, damages and expenses or by any other method or allocation
that does not reflect the equitable considerations referred to in this Section
9. No person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who is not guilty of such fraudulent misrepresentation. For purposes of
this Section 9, each person, if any, who controls the Placement Agent within the
meaning of the Securities Act will have the same rights to contribution as the
Placement Agent, and each person, if any, who controls the Company within the
meaning of the Securities Act will have the same rights to contribution as the
Company, subject in each case to the provisions of this Section 9. Anything in
this Section 9 to the contrary notwithstanding, no party will be liable for
contribution with respect to the settlement of any claim or action effected
without its prior written consent. This Section 9 is intended to supersede, to
the extent permitted by law, any right to contribution under the Securities Act,
the Exchange Act or otherwise available.

 

10. Termination. (a) The Offering may be terminated by the Placement Agent at
any time prior to the expiration of the Offering Period as contemplated in
Section 1(b) hereof (“Expiration Date”) in the event (i) that the Closing shall
not have been consummated on or before January 12, 2004, (ii) that a court of
competent jurisdiction or a governmental, regulatory or administrative agency or
commission shall have issued a non-appealable final order, decree or ruling or
taken any other action having the effect of permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement, (iii)
that a breach is made by the Company of any representation or warranty contained
in this Agreement which is



--------------------------------------------------------------------------------

qualified as to materiality or a material breach is made by the Company of any
representation or warranty contained in this Agreement which is not qualified as
to materiality, in each case that cannot be or has not been cured within ten
(10) days after the giving of written notice to the Company of such breach, (iv)
of nonfulfillment by the Company of any covenant or agreement contained in this
Agreement that cannot be or has not been cured within ten (10) days after the
giving of written notice to the Company of such breach, or (v) any event occurs
which could adversely affect the transactions contemplated hereby or the other
Transaction Documents or the ability of the parties to perform thereunder. If
the Offering is not completed for any reason, the Company will reimburse the
Placement Agent for any and all out-of-pocket expenses incurred by the Placement
Agent with respect to the Offering as set forth in Section 4(e).

 

(b) This Offering may be terminated by the Company at any time prior to the
Expiration Date in the event that (i) the Placement Agent shall have failed to
perform in any material respect any of its obligations hereunder or (ii) there
shall occur any event described in Section 10(a)(ii) above not occasioned by or
arising out of or in connection with any material breach or failure hereunder on
the part of the Company. In the event of any such termination by the Company,
the Placement Agent shall be entitled to retain all Placement Agent’s Fees
earned with respect to Shares actually sold prior to such termination, plus the
non-refundable amounts paid to Placement Agent’s counsel for Blue Sky counsel
fees and all fees and expenses of the Escrow Agent, if any, but the Company
shall owe no other amounts whatsoever except as may be due under any indemnity
or contribution obligation provided herein or any other Transaction Document, at
law or otherwise.

 

(c) Upon any such termination, at the request of the Placement Agent, all monies
received in respect of subscriptions for Shares not accepted by the Company
shall be promptly returned to such subscribers without interest, penalty,
expense or deduction.

 

11. Survival. (a) The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder.

 

(b) The respective indemnities, agreements, representations, warranties and
other statements of the Company set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by or
on behalf of, and regardless of any access to information by, the Company or the
Placement Agent, or any of their officers or directors or any controlling person
thereof, and will survive the offer and sale of the Shares.

 

12. Notices. All communications hereunder will be in writing and, except as
otherwise expressly provided herein or after notice by one party to the other of
a change of address, if sent to the Placement Agent, will be mailed by
registered or certified mail, postage prepaid, return receipt requested, sent by
overnight express delivery service, delivered personally, receipt acknowledged,
or facsimile and confirmed to Brean Murray & Co., Inc., 570 Lexington Avenue,
New York, New York 10022, Attn: Mr. A. Brean Murray, facsimile: (212) 702-6649;
with a copy to Piper Rudnick LLP, 1251 Avenue of the Americas, New York, New
York 10020, Attn: Michael Hirschberg, Esq., facsimile: (212) 835-6001; and if
sent to the Company, will be mailed by registered or certified mail, postage
prepaid, return receipt requested, sent by overnight express delivery service,
delivered personally, receipt



--------------------------------------------------------------------------------

acknowledged, or facsimile and confirmed to TenFold Corporation, 698 West 10000
South, South Jordan, Utah 84095, Attn: Nancy M. Harvey, facsimile: (801)
619-8204; with a copy to Munger, Tolles & Olson LLP, 335 South Grand Avenue,
35th Floor, Los Angeles, California 90071-1560, Attn: Rob Knauss, facsimile:
(213) 687-3702, or at such other address or facsimile number as any party may
from time to time specify to the others. Such notice shall be deemed given when
actually received by the addressee; provided, if a notice is received other than
during normal business hours at the place of receipt it shall be deemed received
at the opening of business on the next regular business day at the place of
receipt.

 

13. Parties in Interest. The Agreement herein set forth is made solely for the
benefit of the Placement Agent, the Company, any person controlling either of
them, and their respective executors, administrators, successors and assigns;
and no other person will acquire or have any rights under or by virtue of this
Agreement. The term “successors and assigns” will not include any purchaser, as
such purchaser, of the Shares.

 

14. APPLICABLE LAW, COSTS, ETC. THIS AGREEMENT WILL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE (WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW). THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE OR UNITED STATES FEDERAL COURT
SITTING IN NEW YORK COUNTY OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY, AND THE COMPANY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. THE
COMPANY FURTHER WAIVES ANY OBJECTION TO VENUE IN SUCH STATE AND ANY OBJECTION TO
AN ACTION OR PROCEEDING IN SUCH STATE ON THE BASIS OF A NON-CONVENIENT FORUM.
THE COMPANY FURTHER AGREES THAT ANY ACTION OR PROCEEDING BROUGHT AGAINST THE
PLACEMENT AGENT SHALL BE BROUGHT ONLY IN NEW YORK STATE OR UNITED STATES FEDERAL
COURTS SITTING IN NEW YORK COUNTY. SERVICE OF PROCESS MAY BE MADE UPON THE
COMPANY BY MAILING A COPY THEREOF TO IT, BY CERTIFIED OR REGISTERED MAIL, AT ITS
ADDRESS TO BE USED FOR THE GIVING OF NOTICES UNDER THIS AGREEMENT. THE COMPANY
AND THE PLACEMENT AGENT EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY. THE PLACEMENT AGENT
OR THE COMPANY, AS THE CASE MAY BE, SHALL BE ENTITLED TO COSTS AND REASONABLE
ATTORNEY’S FEES IN THE EVENT IT PREVAILS IN ANY CLAIMS, ACTIONS, AWARDS OR
JUDGMENT UNDER THIS AGREEMENT.

 

15. Miscellaneous. No provision of this Agreement may be changed or terminated
except by a writing signed by the party or parties to be charged therewith.
Unless expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Any party hereto may
waive compliance by the other with any of the

 



--------------------------------------------------------------------------------

terms, provisions and conditions set forth herein; provided, however that any
such waiver shall be in writing specifically setting forth those provisions
waived thereby. No such waiver shall be deemed to constitute or imply waiver of
any other term, provision or condition of this Agreement. This Agreement
contains the entire agreement between the parties hereto and is intended to
supersede any and all prior agreements between the parties relating to the same
subject matter. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which shall constitute a single
agreement.

 

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this Placement Agent Agreement, whereupon it will become
a binding agreement between the Company and the Placement Agent in accordance
with its terms.

 

Very truly yours,

 

TENFOLD CORPORATION

By:   /s/ Nancy M. Harvey  

--------------------------------------------------------------------------------

   

Name: Nancy M. Harvey

Title:   President and Chief Executive Officer

 

Accepted and agreed to this

12th day of December, 2003.

 

BREAN MURRAY & CO., INC. By:   /s/ A. Brean Murray  

--------------------------------------------------------------------------------

   

Name: A. Brean Murray

Title:   Chairman and Chief Executive Officer

 